IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NOS. PD-0847-15
                                            PD-0848-15



                               KOJUAN J. MILES, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                              HARRIS COUNTY



               This order was delivered per curiam.

                                           ORDER


       Appellant was convicted of sexual assault in cause number 1323841 and compelling

prostitution of a minor in cause number 1390391 in the 185th District Court of Harris County.

Appellant was sentenced to confinement for 7 years and 23 years, respecttively. The court of appeals

affirmed, as modified, the judgments of the trial court. Miles v. State, No. 14-14-00154-CR, 14-14-

00155-CR (Tex. App. — Houston, delivered June 16, 2015). The State’s petition for discretionary

review was granted by this Court on December 9, 2015. Appellant is entitled to representation
                                                                                              MILES -2

before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. It appears that Appellant is

without representation in this court. Accordingly, the trial court is ordered to determine if Appellant

is currently represented by counsel, and if so, to inform this court who represents Appellant. If

Appellant is not currently represented by counsel and desires counsel, the trial court must first

determine whether Appellant is indigent. If the trial court finds Appellant is indigent, that court shall

appoint an attorney to represent Appellant before this court in regard to PDR Nos. PD-0847-15 and

PD-0848-15, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The trial

court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 45

days of the date of this order.

IT IS SO ORDERED THIS THE 9th DAY OF DECEMBER, 2015

DO NOT PUBLISH